cca_2013120517500210 id uilc number release date from sent thursday december pm to cc bcc subject re signing authority -------- thanks for your question what we may not have said clearly enough is that sec_2203 is only operative in the estate_tax context in relevant part the statute provides the term executor whenever it is used in this title in connection with the estate_tax imposed by this chapter means the plain language of the statute limits the statutory executor to the estate_tax regime chapter sec_2203 does not provide any authority in the income_tax regime chapter or in the gift_tax regime chapter or in the gstt regime chapter the statutory executor has full authority to act in the estate_tax realm including the authority to execute form_890 to waive restrictions on assessment of the estate_tax but sec_2203 does not extend the statutory executor concept beyond the estate_tax in chapter nor does it provide any authority to execute form_870 to waive restrictions for assessment of income_tax or to execute form_890 to waive restrictions on assessment of gift_tax or gstt the specific question the cca addressed was who could waive restrictions or extend the ased for the decedent’s delinquent income_tax returns because sec_2203 is limited only to estate_tax we didn’t address it since similar questions are likely brought to etas fairly often ------- thought it might be helpful to discuss this on today’s call i hope that’s helpful but if you have further questions please let us know thanks -------- --------------
